Citation Nr: 0005087	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-49 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970 and from March to September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran's case was remanded for 
additional development in June 1998.  The case is again 
before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's service medical records reflect psychiatric 
evaluations in 1973 with several different diagnoses.

2.  Dr. Sandip Shukla has described the veteran's inservice 
condition as major depression that is now related to his 
residual schizophrenia.


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  

In this case, the veteran's service medical records (SMRs) 
clearly demonstrate a number of psychiatric evaluations 
during his second period of active duty, from April to July 
1973.  The veteran was ultimately diagnosed with unstable 
personality and passive dependent personality in July 1973.  
He was administratively separated from service in September 
1973.

The veteran submitted a claim in July 1995 wherein he sought 
to establish entitlement to service connection for an 
acquired psychiatric disorder.  In support of his claim he 
submitted a Medical Certificate, VA Form 10-10M, dated in 
October 1996 from Sandip Shukla, M. D.  Dr. Shukla provided a 
diagnosis of residual schizophrenia and alcohol abuse.  
Treatment records from Dr. Shukla showed that the veteran was 
first seen in early October 1996.  The veteran related a 
history of being nervous, fearfulness, hearing voices, and 
not being able to sleep that dated back to his active duty in 
1973.  Dr. Shukla noted that the veteran sought treatment and 
assistance in presenting his disability claim.  In an entry 
dated October 30, 1996, Dr. Shukla noted that the veteran's 
VA records, to include his SMRs, were reviewed.  The 
psychiatric evaluations in service were noted.  Dr. Shukla 
opined that the SMRs showed a history of untreated major 
depression.  The entry further stated that a form describing 
the course of the illness and the veteran's present condition 
was provided to the appellant.

The Board find's Dr. Shukla's report to be sufficient to well 
ground the veteran's claim.  


ORDER

The claim of entitlement to service connection for acquired 
psychiatric disorder is well grounded.  To this extent only, 
the appeal is granted.



REMAND

Because the claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

The veteran's case was remanded in June 1998 for additional 
development to include obtaining supporting statements from 
private individuals, any pertinent treatment records and VA 
examinations by a psychologist and a psychiatrist.

The veteran was afforded VA examinations in July 1998 and 
June 1999, however, both examinations were performed by 
psychologists.  A psychiatrist did not examine the veteran.  
Both examiners administered psychological tests that were 
useful in identifying the veteran's current diagnoses.  
However, the July 1998 examination report failed to provide 
any of the requested information regarding a possible 
relationship between any currently diagnosed disorder and the 
veteran's period of service.  The June 1999 VA examination 
report was in-depth and provided an excellent discussion of 
the veteran's past medical history, Dr. Shukla's records and 
the appellant's current complaints.  However, the VA examiner 
in 1999 also failed to provide any opinion as to whether or 
not any diagnosed psychiatric disorder was related to 
service.

In light of the failure to afford the veteran an examination 
by a psychiatrist, and the lack of an opinion as to the 
etiology of his dysthymic disorder, a remand is in order.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) 
(claimant is entitled to compliance with Board's remand 
directives).  Accordingly, the case is REMANDED for the 
following development:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to his claim for 
service connection for an acquired 
psychiatric disorder.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those VA treatment records identified 
which have not been previously secured.  

2.  After completing the above actions 
the veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any and all 
psychiatric disorders which may be 
present.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed.  Thereafter, the examiner 
must answer the following the questions: 
(1) what, if any, are the veteran's 
current psychiatric diagnoses; and (2) is 
it at least as likely as not that any 
current psychiatric diagnosis related to 
the appellant's active duty service.  The 
examination report must include a 
complete rationale for all opinions 
expressed.  The claims file, must be made 
available to the examiner for review.

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



